DETAILED ACTION
Receipt is acknowledged of Applicant’s amendments to the claims and remarks, filed on 6 June 2022.                                                                                                                                                                                     
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*  *  *  *  *
Claim Interpretation 
	Independent claim 37 is a process claim requiring the following steps: (a) heating about 0.05-5% w/w gellan gum in a first aqueous liquid; (b) cooling the liquid gellan gum; (c) adding one or more bioactive agents to the cooled liquid gellan gum; (d) casting the cooled gellan gum to form a sheet having a thickness of about 0.5mm-5mm; and (e) drying the sheet.  The process is directed to making a permeable surgical or wound dressing.
	Independent claim 52 is directed to the same process as claim 37 but directed to making a hydratable surgical or wound dressing.  
	The claim recites the open transition term “comprising” and is thus reads on elements not explicitly recited in the claim.  
	Please note that the limitations “permeable surgical or wound dressing” (recited in independent claim 37) and “hydratable surgical or wound dressing” (recited in independent claim 52) are recited in the preamble of the claims.  When reading the preamble in the context of the entire claim, these limitations are not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. 
*  *  *  *  *
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 37, 38, and 43-47 remain and new claims 50-52, 55, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0132991 (“Pinchuk”) (currently of-record) in view of WO 2006/037606 (“Schmidt”) (see IDS filed on 28 October 2019).  
	Pinchuk teaches a biocompatible cross-linked gellan gum based film suitable for application to a wide variety of implantable medical devices (see, e.g., abstract and [0022]).  	
	Regarding claims 37, 38, 46, 47, and 52, in Example 1 of Pinchuk, gellan gum powder is mixed with glycerin to produce a slurry of well-distributed gellan gum powder (see [0046]).  The slurry is then added in small increments to a vigorously stirring solution containing a low concentration of Ca2+ ions (suggesting claims 46, 47, and 56) and cold water (see [0046]).  The solution is then gradually heated to 85 degrees C (suggesting claims 37(a), 38, and 52(a)) while stirring vigorously at the bottom and surface of the solution (see [0046]).  The solution may use gellan gum concentrations ranging from 0.03% to 1% (suggesting the amount recited in claims 37(a) and 52(a)) (see [0046]).  The gellan gum solution is coated or impregnated into a workpiece and the excess gel is removed (transition from solution to gel suggests the cooling step of claims 37(b) and 52(b) and the casting step of claims 37(d) and 52(d)) (see [0046]).  The workpiece is then soaked in water, then soaked in glycerin solution, and finally dried to remove water (suggesting the drying step of claims 37(e) and 52(e)), which produces a uniform coating of gellan gum on the workpiece (see [0046]).  Regarding the thickness recited in claims 37(d) and 52(d), the disclosed thin film is a layer of material that is no larger than 1mm in thickness (see [0029]).            
	Pinchuk explains that gellan gum based films offer the unique combination of yielding bright white thin films that are also more flexible as compared to films produced by other polysaccharides and have the added benefit of being less brittle than films produced from other polysaccharides (see [0032]).  
The reference differs from the instant claims in that it does not explicitly teach adding one or more bioactive agents and rehydration as recited in claims 37, 43, 44, 52, and 55.
Schmidt teaches dry and hydrated wet wound dressings (suggesting claims 51 and 52) and delivery systems suitable for active ingredients and their use for the treatment of wounds (see page 1, lines 1-2).  Such systems can be used directly as wound dressings or alternatively as dry, storage stable delivery systems for active ingredients, preferably proteins (see page 1, lines 5-7).  
Regarding claims 43 and 44, Schmidt teaches hydration of a xerogel/film comprising gellan gum and HEC, and optionally at least one therapeutic wound healing agent with water (suggesting claim 37(c)) (see page 11, last paragraph).  
Regarding claim 45, the therapeutic wound healing agent may be antimicrobial agents (see page 17, second paragraph).  
	Regarding claims 46, 47, and 56, in some compositions, metal ions (e.g. Ca2+, K+) may be added to the aqueous solution (Examples 1 to 5) to increase the gel strength of the device (see page 36, lines 27-30).  
	Schmidt explains that the disclosed sheet may be used to stimulate wound healing (see page 33, line 18) and provides improved drug delivery compositions for topical use, especially wound dressing materials suitable for delivery of active ingredients if necessary, to mammalian wounds (see page 9, third paragraph).  
Regarding the newly added limitations “permeable surgical or wound dressing” (recited in independent claim 37) and “hydratable surgical or wound dressing” (recited in independent claim 52), these are recited in the preamble of the claims.  As noted in the “Claim Interpretation” section above, when reading the preamble in the context of the entire claim, these limitations are not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations.  Thus, the preamble of the claims is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Alternatively, as explained above, Schmidt teaches hydration of a xerogel/film comprising gellan gum and HEC, and optionally at least one therapeutic wound healing agent with water (suggesting claim 37(c)) (see page 11, last paragraph).  
Further, Pinchuk explains that “[t]he calcium chloride concentration as well as the temperature and time of the exposure to the calcium chloride will affect the degree of the ionic cross-linking up to a point of saturation.  Therefore, different degrees of ionic cross-linking can be achieved by varying the calcium chloride concentration as well as the temperature and time of exposure to the calcium chloride solution.  These different degrees of ionic cross-linking can provide for different gellan gum properties as desired.”  See [0039].  
See also [0047], stating “[t]he calcium chloride concentration as well as the temperature and time of the exposure to the calcium chloride will affect the degree of ionic cross-linking up to a point of saturation.  Therefore, different degrees of ionic cross-linking can provide for different gellan gum properties as desired” and [0049], showing that gellan gum solutions including 0.5% high acyl gellan gum and a cross-linker concentration of 2% at baseline (0 day) had very high permeability.  
Please note that Pinchuk discloses a calcium chloride concentration of near zero (see [0039] and [0047]).    As noted above, Schmidt explains that metal ions (e.g. Ca2+, K+) may be added to the aqueous solution (Examples 1 to 5) to increase the gel strength of the device (see page 36, lines 27-30).  
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to apply the method recited in claims 37 and 52 as taught by Pinchuk in view of Schmidt.  One of ordinary skill in the art at the time the invention was made would have been motivated to apply such a method because it is results in the unique combination of bright white thin films that are also more flexible as compared to films produced by other polysaccharides and have the added benefit of being less brittle than films produced from other polysaccharides, as explained by Pinchuk (see above).  Additionally, one of ordinary skill in the art at the time the invention was made would have been motivated to add a bioactive agent to the film disclosed by Pinchuk because it may be used to stimulate wound healing and provide improved drug delivery, as explained by Schmidt (see above).      
*
Claims 37-41, 46, and 47 remain and new claims 53 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0132991 (“Pinchuk”) (currently of-record) in view of WO 2006/037606 (“Schmidt”) (see IDS filed on 28 October 2019) further in view of Burns 35 (2009) 527-537 (“Zhang”) (see IDS filed on 28 October 2019) further in view of JBC vol. 281, no. 19, pp. 13324-13332 (“Scott”) (currently of-record) as applied to claims 39-41, 53, and 54.
Pinchuk and Schmidt are discussed above.  The references differ from the instant claims in that they do not explicitly teach an antifibrotic agent.  
Zhang teaches that the antifibrotic agent decorin is known to bind TGF-beta1 and neutralize some of its activity as a key regulator of wound contraction and hypertrophic scar formation (see, e.g., abstract).  Thus, it would be obvious for a person of ordinary skill in the art to add an antifibrotic agent such as decorin to a wound healing composition, as recited in claims 40 and 54.
Regarding the temperature range recited in claims 39, 41, and 53, decorin has a melting point of 45-46 degrees C (see Scott, page 13329, last paragraph of right column).  Thus, it would be obvious to add a temperature sensitive agent such as the antifibrotic agent decorin at the temperature range recited in claims 39 and 53, since adding decorin above the recited temperature range would render the agent inactive.  
*
Claims 37, 38, and 46-49 remain and new claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0132991 (“Pinchuk”) (currently of-record) in view of WO 2006/037606 (“Schmidt”) (see IDS filed on 28 October 2019) further in view of US 20130296761 (“Goto”) (currently of-record), as applied to claims 48, 49, and 57.
Pinchuk and Schmidt are discussed above.  The references differ from instant claims 48, 49, and 57 in that they do not teach polyvinyl acetate or the fully or partially saponified form of polyvinyl acetate.  However, Goto discloses partially saponified polyvinyl acetate as a polymeric compound to be included in a gel sheet (see [0099]).  Goto explains that the resulting gel sheet can contain both a hydrophilic medicinal agent and a hydrophobic medicinal agent and provides excellent feel in use during the application onto human skin (see abstract).
*  *  *  *  *





Response to Arguments
Applicant's arguments filed on 6 June 2022 have been fully considered but they are not persuasive.
Applicant argues that Pinchuk “only discloses a method for coating an implantable medical device, such as a stent.”  Applicant also argues that Pinchuk “is completely silent to wound dressings.”  See remarks, page 7.
Regarding the first argument, Examiner respectfully notes that the instant claims do not preclude a coating.  In any event, such a coating is only one disclosed embodiment (see, e.g., [0042], lines 1-5).  Pinchuk also discloses casting of the gellan gum composition onto a workpiece, creating a film that may be removed from the workpiece, if desired (see [0038], last sentence; [0046], last sentence; and [0047], lines 9-10).  
Regarding the second argument, “surgical or wound dressing” is an intended use of the claimed process that is recited in the preamble.
As noted in the substantive rejection, when reading the preamble in the context of the entire claim, these limitations are not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations.  Thus, the preamble of the claims is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Regarding intended use, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant argues that Pinchuk teaches coatings that are impermeable.  See remarks, pages 7-8.
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See MPEP 2123.  As noted in the substantive rejection, Pinchuk teaches impermeable coatings as one disclosed embodiment.  Pinchuk notes in paragraph [0053], 
while particular concentrations, temperatures, and heating times have been disclosed, it will be appreciated that other such parameters can be used as well…Furthermore, while the applications described above utilize the gellan gum-based films and coatings for fluid impermeability and release rate control, it will be understood that the gellan gum-based films and coating can be used for other applications. 
Additionally, as noted in the substantive rejection, Schmidt teaches hydration of a xerogel/film comprising gellan gum and HEC, and optionally at least one therapeutic wound healing agent with water (suggesting claim 37(c)) (see page 11, last paragraph).  
Further, Pinchuk explains that “[t]he calcium chloride concentration as well as the temperature and time of the exposure to the calcium chloride will affect the degree of the ionic cross-linking up to a point of saturation.  Therefore, different degrees of ionic cross-linking can be achieved by varying the calcium chloride concentration as well as the temperature and time of exposure to the calcium chloride solution.  These different degrees of ionic cross-linking can provide for different gellan gum properties as desired.”  See [0039].  
See also [0047], stating “[t]he calcium chloride concentration as well as the temperature and time of the exposure to the calcium chloride will affect the degree of ionic cross-linking up to a point of saturation.  Therefore, different degrees of ionic cross-linking can provide for different gellan gum properties as desired” and [0049], showing that gellan gum solutions including 0.5% high acyl gellan gum and a cross-linker concentration of 2% at baseline (0 day) had very high permeability.  
Please note that Pinchuk discloses a calcium chloride concentration of near zero (see [0039] and [0047]).    As noted above, Schmidt explains that metal ions (e.g. Ca2+, K+) may be added to the aqueous solution (Examples 1 to 5) to increase the gel strength of the device (see page 36, lines 27-30).
*
Further remarks repeat the argument above.
*  *  *  *  *
   Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
[Wingdings 2 font/0xF3]
Correspondence 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN S AHMED whose telephone number is (571)272-4792.  The examiner can normally be reached on 10am-630pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on (571)272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASAN S AHMED/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        
HASAN S. AHMED
Primary Examiner
Art Unit 1615